Citation Nr: 0514161	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1948 to 
February 1952.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision, in which the RO granted service connection and an 
initial 30 percent rating for PTSD, effective June 7, 2001.  
In January 2002, the veteran filed a Notice of Disagreement 
(NOD) with the initial rating assigned for PTSD.  The RO 
issued a Statement of the Case (SOC) in March 2002, and the 
veteran filed a substantive appeal in July 2002. 

In its December 2003 decision, the Board granted a higher 
initial rating of 70 percent for service-connected PTSD, 
effective June 7, 2001.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2004, Counsel for the VA Secretary and 
the veteran filed a Joint Motion for Remand and to Stay 
Proceedings (Joint Motion).  In an Order also dated in 
November 2004, the Court granted the motion, vacating the 
portion of the Board's December 2003 decision that denied a 
rating in excess of 70 percent, and remanding that matter to 
the Board for further proceedings consistent with the Joint 
Motion.  

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has continued to characterize the claim in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that on a VA 
Form 21-4138 (Statement in Support of Claim), received at 
the RO in November 2002, a VA physician treating the veteran 
indicated that the veteran had various physical 
disabilities, including some gait abnormalities, that 
required adaptive equipment for safety in the home to 
prevent fall or injury.  The Board construes this statement 
as an informal claim of entitlement to specially adapted 
housing or a special home adaption grant.  As the RO has not 
yet adjudicated this matter, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.  


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004)), the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 70 
percent for PTSD has not been accomplished.

Initially, the Board notes that, although the record contains 
a June 2001 letter from the RO addressing some VCAA notice 
and duty to assist provisions, the record does not include 
correspondence that sufficiently addresses, with respect to 
the claim on appeal, the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  
Additionally, the RO's notice letter should request that the 
veteran submit all medical evidence pertinent to his claim 
that is in his possession.  The RO should attempt to obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The Board also finds that the medical evidence currently of 
record is insufficient to fairly evaluate the claim on 
appeal. 

On VA examination in October 2001, the veteran reported a 
history of violent outbursts and irritability, and sleep 
disturbances.  On mental status examination, it was noted 
that he generally functioned only in the setting of his home, 
under the supervision of his wife.  He had some impairment of 
his thought processes.  He had no delusions or 
hallucinations, and no suicidal or homicidal thoughts at that 
time.  He maintained minimal personal hygiene with his wife's 
assistance.  The veteran had short-term and long-term memory 
loss.  He experienced periods of depression, and panic 
attacks approximately once per week.  He also suffered from 
intrusive thoughts, flashbacks, avoidance of reminders of 
service, a restricted affect, and a sense of foreshortened 
future.  The veteran avoided most social occasions, and was 
"pretty much housebound."  The examiner also described the 
veteran as "totally socially disabled and totally 
vocationally disabled."  The examiner diagnosed PTSD, 
chronic, moderate with depressive features, and assigned a 
Global Assessment of Functioning (GAF) score of 40.

As pointed out in the Joint Motion, the report of the October 
2001 VA psychiatric examination includes some specific 
characterizations regarding the severity of the veteran's 
impairment that warrant further consideration in evaluating 
the claim for a higher initial rating for PTSD.  Of 
particular significance are the October 2001 examiner's 
assignment of a GAF score of 40 [which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), is indicative of psychiatric disability that is 
manifested by some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)], and that examiner's finding that the 
veteran was "totally socially disabled and totally 
vocationally disabled."  As suggested in the Joint Motion, 
both the assigned GAF score, and the examiner's assessment, 
suggest greater psychiatric impairment than contemplated by 
the 70 percent rating assigned.  

Under these circumstances, the Board finds that further 
psychiatric evaluation of the veteran, with findings and 
comments as to both the current severity of the veteran's 
PTSD, and the significance, if any, of the October 2001 
examiner's comments as to the severity of the veteran's 
disability at that time, would be helpful in resolving the 
claim on appeal.  See 38 U.S.C.A. § 5103A. 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from VA 
Medical Centers (VAMCs) associated with the Boston Healthcare 
System, dated from December 1999 to June 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Boston Healthcare System 
since June 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requesting records from 
Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a higher 
rating for PTSD.  In adjudicating the claim, the RO should 
consider whether the criteria for referral of the claim for 
assignment of a higher rating, on an extra-schedular basis, 
are met (consistent with 38 C.F.R. § 3.321(b)(1) (2004)).  
The RO must also document its continued consideration of 
whether "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, cited to above, is 
appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's PTSD from VA 
medical facilities associated with the 
Boston Healthcare System, since June 
2003.  The RO must follow the current 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, for 
evaluation of his PTSD.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail. 
Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  

The examiner should also provide an 
assessment of the severity of the 
veteran's PTSD, to include comment as to 
whether the veteran's PTSD renders him 
totally occupationally and socially 
impaired.  The examiner should also 
specifically address whether there has 
been an increase in the severity of the 
veteran's PTSD at any point since the 
June 7, 2001 effective date of the grant 
of service connection., and, if so, the 
approximate date that such increase in 
severity occurred.  In providing the 
requested opinion, the examiner should 
comment upon the significance, if any, of 
the October 2001 examiner's assignment of 
a GAF of 40, and comment that the veteran 
was then considered "totally socially 
disabled and totally vocationally 
disabled."   

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 70 percent for PTSD, 
in light of all pertinent evidence and 
legal authority, to include the provisions 
of 38 C.F.R. § 3.321 (setting forth the 
criteria for referral for assignment of a 
higher rating on an extra-schedular 
basis).  The RO must also document its 
continued consideration of whether 
"staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.      

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004). 

